

EXHIBIT 10.13
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (hereinafter, the “Agreement”) is effective as of March
15, 2011, by and among Standard Gold, Inc., Colorado corporation (hereinafter
“Standard Gold”); Shea Mining & Milling, LLC, a Nevada limited liability company
(“Shea Mining”); and the members of Shea Mining listed on the signature page
hereof (each a “Shea Mining Member,” and collectively the “Shea Mining
Members”); Wits Basin Precious Minerals Inc., a Minnesota corporation (solely
with respect to Section 3 hereof) (“Wits”); and Alfred A. Rapetti, individually
(solely with respect to Section 3(d) hereof) (“Rapetti”).


RECITALS


A.           Shea Mining owns certain assets to be used in the business of toll
milling and mining of high value ores and the processing of mine tailings for
gold, silver and other valuable metals, and owns certain land, plants, equipment
and tailings, among other things, for the operation of this business (the
“Business”).


B.           A special committee of the board of directors of Standard Gold and
the Shea Mining Members have adopted resolutions approving and adopting the
proposed exchange transaction (the “Exchange”) whereby Standard Gold will
acquire certain assets of the Business listed on Schedule I attached hereto (the
“Shea Assets”) in exchange for, among other things, the issuance of 35,000,000
shares of Common Stock of Standard Gold (“Standard Gold Common Stock”) which,
after issuance, represents 86.697% of all outstanding Standard Gold common stock
to the Shea Mining Members, upon the terms and conditions set forth in this
Agreement.


B.           Shea Mining desires to sell and transfer to Standard Gold the Shea
Assets, and Standard Gold wishes to exchange Standard Gold Common Stock for the
Shea Assets, pursuant to the terms and conditions of this Agreement.


E.           The Shea Mining Members will enter into this Agreement for the
purpose of evidencing its consent to the consummation of the Exchange and for
the purpose of making certain representations, warranties, covenants and
agreements.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.           The Exchange.


(a)           Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined), Shea Mining will sell, convey, assign,
transfer and deliver to Standard Gold the Shea Assets, including, but not
limited to, the right, title and interest in the following properties, assets
and rights relating to the Business and in existence as of the date hereof:


(i)           All rights of Shea Mining under any warranty or guarantee by any
manufacturer, supplier or other transferor of the Shea Assets;
 
(ii)           All rights of Shea Mining under any executory contracts, leases
and agreements to which Shea Mining is a party as listed on Schedule 1(a)(ii)
(the “Purchased Contracts”), including, but not limited to, the Lease Agreement
by and between Father Gregory Ofiesh, Mary Jane Ofiesh and Shea Mining &
Milling, LLC, dated April 6, 2010 (the “Amargosa Lease”);
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)         To the extent transferable, all permits, authorizations and
licenses held or applied for by Shea Mining for the conduct of the Business, all
of which are listed on Schedule 1(a)(iii) hereof (collectively, the “Permits”);
and
 
(iv)           Any and all other assets and rights owned by Shea Mining as of
the date hereof, necessary or desirable for the operation of the Business,
tangible and intangible and related to the Purchased Contracts or Permits, of
every kind and description, wherever located.  Notwithstanding anything
contained herein to the contrary, the parties hereto understand and agree that
the portable crusher built by Shea Mining and currently located in Silver Peak,
Nevada, is not part of the Shea Assets for the purposes of this Agreement and
will remain the property of Shea Mining after the Closing Date.
 
(b)           At the Closing, Standard Gold will issue to the Shea Mining
Members, in exchange for the Shea Assets, an aggregate of 35,000,000 shares of
Standard Gold Common Stock which, after issuance, represents 86.697% of all
outstanding Standard Gold common stock.


(c)           The closing of the Exchange (the “Closing”) shall take place
effective as of the date first set forth above (sometimes referred to
hereinafter as the “Closing Date”).


(d)           The shares of Standard Gold Common Stock to be issued to the Shea
Mining Members hereunder shall be “restricted securities” as that term is
defined in Rule 144 promulgated under the Securities Act of 1933 (the
“Securities Act”) and the certificates evidencing such shares shall bear
standard restrictive legends.


(e)           For purposes of this Agreement and the exhibits and schedules
attached hereto, the following terms shall have the meanings specified or
referred to below, unless the context otherwise requires:


“Affiliate” means with respect to a specified person, any other person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person; it being
understood and agreed that, for purposes of this definition, the term “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities or other ownership interest, by contract or
otherwise.


“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including any liability for taxes.


“Material Adverse Effect” means with respect to any person, any event or events
or any change in or effect on such person’s financial condition, business,
prospects, operations, customers, suppliers, employee relationships, assets,
properties, or results of operations that, when taken as a whole, (i) has
materially interfered or is reasonably likely to materially interfere with the
ongoing operations of such person’s business or (ii) singly or in the aggregate
has resulted in, or is reasonably likely to have, a material adverse effect on
the ongoing conduct of the business of such person; provided, however, that any
adverse effect arising out of or resulting from (x) an event or series of events
or circumstances affecting the United States economy generally or the economy
generally of any other country in which the person operates, or (y) the entering
into of this Agreement and the consummation of the transactions contemplated
thereby, shall be excluded in determining whether a Material Adverse Effect has
occurred.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Assumption of Liabilities.


Subject to the terms and conditions of this Agreement, Standard Gold shall
assume and agree to pay and perform the obligations of Shea Mining under (i) the
Purchased Contracts, exclusively as they relate to the Business and only to the
extent that such obligations are to be performed from and after the Closing
Date, and (ii) the payments due to the parties listed on Schedule 2(ii) hereof,
and (iii) the monthly payment obligations to those vendors listed on Schedule
2(iii) hereof.  Standard Gold shall not assume any other obligation or liability
of Shea Mining that relates to or arises out of ownership of the Shea Assets or
any of Shea Mining’s operations, including but not limited to Shea Mining’s
operation of the Business prior to the Closing Date, whether absolute or
contingent, known or unknown, contractual or otherwise, and specifically
including but not limited to any accounts payable, debt, tax liabilities,
employee-benefit or pension-plan liabilities, workers’ compensation liabilities,
environmental liabilities, other legal liabilities, union or union-related
liabilities, or lease obligations relating to executive or sales vehicles.


3.           Other Covenants.


(a)           Right to Transfer Hunter Bates Opportunity.  Standard Gold owns
100% of the outstanding equity of Hunter Bates Mining Corporation, a Minnesota
corporation (“Hunter Bates”).  Hunter Bates’ sole assets are prior producing
gold mine properties located in Central City, Colorado (the “Bates-Hunter
Mine”).  Gregory Gold Producers, Inc., a Colorado corporation (“Gregory Gold”),
a wholly-owned subsidiary of Hunter Bates, serves as an oversight management
company for the exploration activities conducted at the Bates-Hunter Mine.  The
parties to this Agreement acknowledge and agree that Standard Gold will have the
right, for a period of ninety (90) days after the Closing Date, to transfer to
Wits all of its ownership interests in Hunter Bates, Gregory Gold, and the
Bates-Hunter Mine, as well as any and all related agreements, assets,
liabilities and obligations thereof, including, but not limited to, the
promissory note issued from Hunter Bates to Wits, dated September 29, 2009 in
the original principal amount of $2,500,000.00.


(b)           Wits Share Exchange.  Immediately prior to the Closing, Wits owned
21,513,544 shares of Standard Gold Common Stock.  In consideration of Shea
Mining entering into this Agreement and consummating the transactions
contemplated hereby, Wits hereby agrees to exchange 19,713,544 shares of
Standard Gold Common Stock held by it into 10,000,000 shares of Standard Gold’s
Series A Preferred Stock (the “Series A Preferred,” and such exchange, the “Wits
Share Exchange”).  As soon as is practicable after the Closing Date, Wits will
provide to Standard Gold all stock certificates held by it representing shares
of Standard Gold Common Stock in exchange for a stock certificate representing
the shares of Series A Preferred.  The parties understand and agree that after
the effectiveness of the Wits Share Exchange, Wits will own 1,800,000 shares of
Standard Gold Common Stock (the “Wits-Owned Common Stock”) and 10,000,000 shares
of Series A Preferred.


(c)           Wits Voting Proxy.  Wits hereby agrees, for a period beginning on
the Closing Date and ending on the one-year anniversary thereof, to irrevocably
give to the Chief Executive Officer of Standard Gold (who as of the date of this
Agreement is Rapetti) the right to vote, on Wits’ behalf, all of the shares of
Wits-Owned Common Stock held and eligible to be voted by Wits on the date such
vote is to be taken.  The Chief Executive Officer will vote the Wits-Owned
Common Stock in accordance with the determination of the Board of Directors of
Standard Gold (the “Board”).
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Leslie Lucas Partners, LLC Voting Proxy.  Leslie Lucas Partners,
LLC, which entity is one of the Shea Mining Members (“Leslie Lucas”), hereby
agrees to irrevocably give to Rapetti the right to vote, on Leslie Lucas’ behalf
and on the date any such vote is to be taken, all of the shares of Standard Gold
Common Stock to be held and eligible to be voted by Leslie Lucas after the
Closing Date (the “Leslie Lucas-Owned Common Stock,” and Rapetti’s right to vote
the Leslie Lucas-Owned Common Stock, the “Voting Proxy”).  The Voting Proxy will
apply to all shares of Leslie-Lucas-Owned Common Stock held by Leslie Lucas as
of the Closing Date or otherwise acquired thereafter, and will continue to apply
to any transferee, assignee or purchaser of such shares, until such time as the
shares are sold in the public markets in accordance with all applicable Federal
and state securities laws, at which time the Voting Proxy will cease to apply
solely to those shares of Leslie Lucas-Owned Common Stock sold.  Leslie Lucas
and Rapetti agree and acknowledge that this Section 3(d) shall be considered a
“appointment form” and a “voting agreement” as such terms are defined in
Sections 7-107-203 and 7-107-302, respectively, of the Colorado Business
Corporation Act.


(e)           Kenglo Option Agreement Exchange.  Wits entered into a Private
Option Agreement, dated December 19, 2009, with Kenglo One, Ltd., a company
incorporated under the laws of Jersey (“Kenglo”), pursuant to which Wits granted
to Kenglo an option, expiring on December 19, 2014, to purchase up to 1,299,000
shares of Wits-Owned Common Stock, at an exercise price of $1.00 per share (the
“Kenglo Option”).  In consideration of Wits agreeing to the Wits Share Exchange,
Standard Gold hereby acknowledges and agrees that as soon as is practicable
after the Closing Date, Standard Gold will enter into an option agreement with
Kenglo pursuant to which Standard Gold will grant to Kenglo an option, on
substantially the same terms as the Kenglo Option, to purchase shares of
Standard Gold Common Stock at an exercise price of $1.00 per share.


(f)           In further consideration of Wits agreeing to the Wits Share
Exchange, Standard Gold hereby grants to Wits an option, expiring on December
19, 2014, to purchase up to 630,000 shares of Standard Gold Common Stock, at an
exercise price of $0.50 per share (the “Wits Option”).  The purpose of the Wits
Option is to provide Wits with shares of Standard Gold Common Stock to issue
upon the exercise of stock options to purchase up to 630,000 shares of
Wits-Owned Common Stock held by investors that participated in a private
placement of Wits’ common stock that took place in the third and fourth quarter
of fiscal 2009 (the “Investor Options”).  The Wits Option has substantially the
same terms as the Investor Options.


(g)           Service-Related Payment and Stock Issuance.  For services
previously rendered to Standard Gold and in consideration of providing future
services to Standard Gold, the parties hereby agree to issue 100,000 shares of
Standard Gold Common Stock to Maslon Edelman Borman & Brand, LLP
(“Maslon”).  Furthermore, Standard Gold agrees to assume the obligation of Wits
to pay to Maslon $80,000.00 of Maslon’s fees previously billed to Wits.  The
stock certificate representing the shares of Standard Gold Common Stock to be
issued to Maslon will be delivered to Maslon as soon as is practicable after the
Closing Date.


(h)           Cash Payments to Shea Mining.  The parties hereto understand and
agree that Standard Gold will pay to Shea Mining a total of up to $700,000.00,
payable as follows:


(i)           The parties hereto agree and acknowledge that as of the date
hereof, Standard Gold has already paid $200,000.00 either to Shea Mining, or to
others on behalf of Shea Mining.


(ii)           $100,000.00 will be paid to Shea Mining as follows: (a) $50,000
will be due and payable on the Closing Date;  and (b) $50,0000 will be due and
payable on the one-week anniversary of the Closing Date.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)           A total of $400,000 will be paid to Shea Mining, in whole or in
part and at any time or from time to time, as Standard Gold shall determine in
its sole discretion, prior to the date that is one (1) year from the Closing
Date.
(i)           Appointment of Sharon L. Ullman to the Board.  The parties agree
and acknowledge that Sharon L. Ullman will be appointed as a member of the Board
as soon as is practicable following the Closing Date.


4.           Representations Relating to Shea Mining.  Each of the Shea Mining
Members and Shea Mining represents and warrants as follows, which warranties and
representations shall also be true as of the Closing except as set forth in the
disclosure schedules attached to this Agreement:
 
(a)           Shea Mining has the power to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by a “super majority” of all the unit holders of Shea Mining as
defined in Section 5.07(B) of the Shea Mining & Milling Operating Agreement,
dated as of March 14, 2011. This Agreement has been duly executed and delivered
by Shea Mining and constitutes a legal, valid and binding obligation of Shea
Mining, enforceable against Shea Mining in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency or other laws
affecting creditor’s rights generally or by legal principles of general
applicability governing the availability of equitable remedies.  This Agreement
has been duly and validly executed and delivered by each Shea Mining Member, and
constitutes a valid and binding agreement of each Shea Mining Member,
enforceable against each Shea Mining Member in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally or by general
principles of equity.


(b)           Shea Mining is not a party to, or the subject of, any pending
litigation, claims, or governmental investigation or proceeding, and to the
knowledge after due inquiry of its executive officers and directors (herein
“Knowledge”), there are no lawsuits, claims, assessments, investigations, or
similar matters, threatened or contemplated against or affecting Shea Mining or
the Shea Assets.  Neither Shea Mining nor any of the Shea Assets are subject to
any outstanding court order or consent decree.
 
(c)           Shea Mining has been duly organized and is validly existing and in
good standing under the laws of the State of Nevada, and has the power to own,
lease and operate its property and to carry on its business as now being
conducted and is duly qualified to do business and in good standing to do
business in any jurisdiction where so required except where the failure to so
qualify would have no Material Adverse Effect on Shea Mining.
 
(d)           Shea Mining is the owner of, or has a valid leasehold interest in,
the Shea Assets free and clear of all liens and encumbrances.
 
(e)           Shea Mining has no material liability other than that set forth in
this Agreement (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due, including any liability for
taxes).
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Shea Mining has delivered to Standard Gold a true and complete
copy of each lease agreement relating to real property under which Shea Mining
is the lessee (the “Leases”).  There are no oral lease agreements for real
property under which Shea Mining is the lessee.  With respect to each of the
Leases:  (i) such Lease is legal, valid, binding, enforceable and in full force
and effect; (ii) except as set forth on Schedule 4(f), the transactions
contemplated by this Agreement do not require the consent of any other party to
such Lease, will not result in a breach of or default under such Lease, and will
not otherwise cause such Lease to cease to be legal, valid, binding, enforceable
and in full force and effect on substantially the same terms following the
Closing; (iii) Shea Mining’s possession and quiet enjoyment of the leased real
property under such Lease has not been disturbed and, to the Knowledge of Shea
Mining, there are no disputes with respect to such Lease; (iv) such Lease can be
extended for an additional term of at least one (1) year; (v) neither Shea
Mining nor, to the Knowledge of Shea Mining, any other party to the Lease is in
breach of or default under such Lease; (vi) no security deposit or portion
thereof deposited with respect to such Lease has been applied in respect of a
breach of or default under such Lease that has not been redeposited in full;
(vii) the other party to such Lease is not an affiliate of, and otherwise does
not have any economic interest in, Shea Mining; and (viii) Shea Mining has not
subleased, licensed or otherwise granted any person the right to use or occupy
any leased real property or any portion thereof.
 
(h)           Except for the Term Loan Agreement, Promissory Note, Deed of Trust
and Security Agreement with Assignment of Rents and Fixture Filing, the
Assignment of Rents and the Environmental Indemnity, each dated August 21, 2009,
and each by and between Shea Mining and NJB Mining, Inc., a Arizona corporation,
Schedule 1(a)(ii) lists all the material contracts Shea Mining has entered into
as of the Closing Date.  Shea Mining has delivered to Standard Gold a correct
and complete copy of each of the Purchased Contracts (as amended to date) listed
in Schedule 1(a)(ii). With respect to each such agreement: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect in all material
respects; (B) to the Knowledge of Shea Mining, no party is in material breach or
default, and no event has occurred that with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under the agreement; and (C) to the Knowledge of Shea Mining, no
party has repudiated any material provision of the agreement.
 
 (i)           The execution of this Agreement does not violate or breach any
material agreement or contract to which Shea Mining is a party, and Shea Mining,
to the extent required, has (or will have by Closing) obtained all necessary
approvals or consents required by any agreement to which Shea Mining is a party.
Schedule 1(a)(iii) hereof lists all of the Permits required to operate the
Business as currently operated or proposed to be operated.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the articles of organization or bylaws or other controlling organizational
document of Shea Mining.
 
(j)           Shea Mining has not, in the past, been required to register its
units under the Securities Act, other applicable securities laws, or any
applicable blue sky laws. There are no outstanding, pending or threatened stop
orders or other actions or investigations relating thereto involving federal and
state securities laws. All issued and outstanding shares of Shea Mining’s
capital stock were offered and sold in compliance with federal and state
securities laws and constitute duly authorized, validly and legally issued,
fully-paid, nonassessable units of Shea Mining, and such units were not offered,
sold or issued in violation of any preemptive right, right of first refusal or
right of first offer and are not subject to any right of rescission.
 
 (k)           Shea Mining is and has been in compliance with, and Shea Mining
has conducted any business previously owned or operated by it in compliance
with, all applicable laws, orders, rules and regulations of all governmental
bodies and agencies, including applicable securities laws and regulations and
environmental laws and regulations, except where such noncompliance has and will
have, in the aggregate, no Material Adverse Effect.
 
(l)           The closing documents and the consummation by Shea Mining of the
transactions contemplated hereby do not and will not (i) require the consent,
approval or action of, or any filing or notice to, any corporation, firm, person
or other entity or any public, governmental or judicial authority (except for
such consents, approvals, actions, filing or notices the failure of which to
make or obtain will not in the aggregate have a Material Adverse Effect), other
than the consent of the members of Shea Mining; (ii) violate any order, writ,
injunction, decree, judgment, ruling, law, rule or regulation of any federal,
state or foreign court, administrative agency or commission or other
governmental authority or instrumentality (a “Governmental Authority”)
applicable to Shea Mining, or its business or assets; or (iii) constitute a
material breach of any agreement, indenture, mortgage, license or other
instrument or document to which Shea Mining is a party or to which it is
otherwise subject.
 
 
6

--------------------------------------------------------------------------------

 
 
 (m)           Each Shea Mining Member acknowledges that none of the shares of
Standard Gold Common Stock issued to the Shea Mining Members hereunder will be
registered pursuant to the Securities Act or any applicable state securities
laws, that the Standard Gold Common Stock issued to the Shea Mining Members
hereunder will be characterized as “restricted securities” under federal
securities laws, and that under such laws and applicable regulations the
Standard Gold Common Stock issued to the Shea Mining Members cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.  In this regard, each of the Shea Mining Members is
familiar with Rule 144 promulgated under the Securities Act, as currently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.


(n)           Each Shea Mining Member (i) is acquiring the Standard Gold Common
Stock solely for his or its own account for investment purposes, and not with a
view to the distribution thereof, (ii) is a sophisticated investor with
knowledge and experience in business and financial matters, (iii) has received
certain information concerning Standard Gold and has had the opportunity to
obtain additional information as desired in order to evaluate the merits and the
risks inherent in holding the Standard Gold Common Stock, (iv) is able to bear
the economic risk of acquiring the Standard Gold Common Stock pursuant to the
terms of this Agreement, including a complete loss of his investment in the
Standard Gold Common Stock, and (v) is an “Accredited Investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.


(o)           Each Shea Mining Member acknowledges that the certificate(s)
representing each Shea Mining Member’s Standard Gold Common Stock shall each
conspicuously set forth on the face or back thereof a legend in substantially
the following form:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


(p)           To the Knowledge, as of the date hereof, of Shea Mining or the
Shea Mining Members, as applicable, no representation or warranty by Shea Mining
or the Shea Mining Members contained in this Agreement and no statement
contained in any certificate, schedule or other communication furnished pursuant
to or in connection with the provisions hereof contains or shall contain any
untrue statement of a material fact or omit to state a material fact. To the
Knowledge, as of the date hereof, of Shea Mining or the Shea Mining Members, as
applicable, there is no current or prior event or condition of any kind or
character pertaining to Shea Mining that may reasonably be expected to have a
Material Adverse Effect on Shea Mining. Except as specifically indicated
elsewhere in this Agreement, all documents delivered by Shea Mining in
connection herewith have been and will be complete originals, or exact copies
thereof.
 
5.           Representations of Standard Gold.  Standard Gold hereby represent
and warrant as follows, each of which representations and warranties shall also
be true as of the Closing except as set forth in the disclosure schedules
attached to this Agreement:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           As of the Closing, the shares of Standard Gold Common Stock to be
issued and delivered to the Shea Mining Members hereunder and in connection
herewith will, when so issued and delivered, constitute duly authorized, validly
and legally issued, fully-paid, nonassessable shares of Standard Gold capital
stock, will not be issued in violation of any preemptive or similar rights and
will be issued free and clear of all liens and encumbrances.


(b)           Standard Gold has the corporate power to enter into this Agreement
and to perform its obligations hereunder. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the Board, or a special committee thereof, of Standard Gold.
This Agreement has been duly executed and delivered by Standard Gold and
constitutes a legal, valid and binding obligation of Standard Gold, enforceable
against Standard Gold in accordance with its terms except as enforcement may be
limited by applicable bankruptcy, insolvency or other laws affecting creditor’s
rights generally or by legal principles of general applicability governing the
availability of equitable remedies.


(c)           Standard Gold is not a party to, or the subject of, any pending
litigation, claims, or governmental investigation or proceeding not reflected in
Standard Gold’s audited financial statements dated September 30, 2010 (the
“Standard Gold Financial Statements”), and to the Knowledge of Standard Gold,
there are no lawsuits, claims, assessments, investigations, or similar matters,
threatened or contemplated against or affecting Standard Gold, or the management
or properties of Standard Gold.  Standard Gold is not subject to any order,
judgment, injunction or decree of any Governmental Authority or arbitrator.


(d)           Standard Gold is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation; has the
corporate power to own, lease and operate its property and to carry on its
business as now being conducted and is duly qualified to do business and in good
standing to do business in any jurisdiction where so required except where the
failure to so qualify would have no Material Adverse Effect on Standard Gold.


(e)           As of the date of this Agreement, Standard Gold’s authorized
capital stock consists of 100,000,000 shares of Standard Gold Common Stock, par
value $.001 per share, of which 25,083,572 shares are issued and outstanding,
and 50,000,000 shares of preferred stock, $1.00 par value per share, of which
10,000,000 have been designated Series A Preferred Stock (the “Series A
Preferred Stock”), all of which are issued and outstanding.  All outstanding
shares of capital stock of Standard Gold are, and shall be at Closing, validly
issued, fully paid and nonassessable.


(f)           The execution and performance of this Agreement will not violate
any provisions of applicable law or any agreement to which Standard Gold is
subject.


(g)           Standard Gold has complied in all material respects with all of
the provisions relating to the issuance of securities, and for the registration
thereof, under the Securities Act, other applicable securities laws, and all
applicable blue sky laws in connection with any and all of its stock issuances.
There are no outstanding, pending or threatened stop orders or other actions or
investigations relating thereto involving federal and state securities laws. All
issued and outstanding shares of Standard Gold’s capital stock were offered and
sold in compliance with federal and state securities laws and were not offered,
sold or issued in violation of any preemptive right, right of first refusal or
right of first offer and are not subject to any right of rescission.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)           Standard Gold is and has been in compliance with all applicable
laws, orders, rules and regulations of all governmental bodies and agencies,
including applicable securities laws and regulations (including, without
limitation, the Sarbanes Oxley Act of 2002) and environmental laws and
regulations, except where such noncompliance has and will have, in the
aggregate, no Material Adverse Effect. Standard Gold has not received notice of
any noncompliance with the foregoing, nor does it have Knowledge of any claims
or threatened claims in connection therewith. Standard Gold has never conducted
any operations or engaged in any business transactions whatsoever other than as
set forth in the reports Standard Gold has previously filed with the Securities
and Exchange Commission (“SEC”).


(i)           Standard Gold has filed all required documents, reports and
schedules with the SEC, the National Association of Securities Dealers, Inc.
(“NASD”) and any applicable state or regional securities regulators or
authorities (collectively, the “Standard Gold SEC Documents”). As of their
respective dates, the Standard Gold SEC Documents complied in all material
respects with the requirements of the Securities Act, the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the NASD rules and regulations and
state and regional securities laws and  regulations, as the case may be, and, at
the respective times they were filed, none of the Standard Gold SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
financial statements (including, in each case, any notes thereto) of Standard
Gold included in the Standard Gold SEC Documents complied as to form and
substance in all material respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto, were prepared in
accordance with generally accepted accounting principles (except as may be
indicated therein or in the notes thereto) applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes
thereto) and fairly presented in all material respects the financial position of
Standard Gold as of the respective dates thereof and the results of its
operations and its cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments and to any other
adjustments described therein).


(j)           Assuming appropriate filings and mailings are made by Standard
Gold under the Securities Act, the Exchange Act, with the NASD, the execution
and delivery by Standard Gold of this Agreement and the closing documents and
the consummation by Standard Gold of the transactions contemplated hereby do not
and will not (i) require the consent, approval or action of, or any filing or
notice to, any corporation, firm, person or other entity or any public,
governmental or judicial authority (except for such consents, approvals,
actions, filing or notices the failure of which to make or obtain will not in
the aggregate have a Material Adverse Effect); (ii) violate any order, writ,
injunction, decree, judgment, ruling, law, rule or regulation of any
Governmental Authority applicable to Standard Gold, or its business or assets;
(iii) constitute a material breach of any agreement, indenture, mortgage,
license or other instrument or document to which Standard Gold is a party or to
which any of them is otherwise subject; and (iv) violate or conflict with any
provision of the Articles of Incorporation or Bylaws of Standard Gold.


(k)           No representation or warranty by Standard Gold contained in this
Agreement and no statement contained in any certificate, schedule or other
communication furnished pursuant to or in connection with the provisions hereof
contains or shall contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. There is
no current or prior event or condition of any kind or character pertaining to
Standard Gold that may reasonably be expected to have a Material Adverse Effect
on Standard Gold or its subsidiaries. Except as specifically indicated elsewhere
in this Agreement, all documents delivered by Standard Gold in connection
herewith have been and will be complete originals, or exact copies thereof.


(l)           Standard Gold has exercised due diligence with respect to the
acquisition of the Shea Assets as set forth in this Agreement.  It is that due
diligence that is solely relied upon by Standard Gold in its acquisition of
those assets.
 
 
9

--------------------------------------------------------------------------------

 
 
6.           Conditions Precedent to the Obligations of Shea Mining and the Shea
Mining Members.  All obligations of Shea Mining and the Shea Mining Members
under this Agreement are subject to the fulfillment, prior to or as of the
Closing, of each of the following conditions:  (a) the representations and
warranties by or on behalf of Standard Gold contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof or in
connection herewith shall be true and correct in all respects at and as of the
Closing as though such representations and warranties were made at and as of
such time; (b) Standard Gold shall have materially performed and complied with
all covenants, agreements, and conditions set forth or otherwise contemplated
in, and shall have executed and delivered all documents required by, this
Agreement to be performed or complied with or executed and delivered by them
prior to or at the Closing; (c) on or before the Closing Date, Standard Gold
shall have delivered to Shea Mining certified copies of resolutions of a special
committee composed of at least one disinterested director of Standard Gold
approving and authorizing the execution, delivery and performance of this
Agreement and authorizing all of the necessary and proper action to enable
Standard Gold to comply with the terms of this Agreement; (d) no temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Exchange shall be in effect; (e) at the
Closing, all instruments and documents delivered by Standard Gold pursuant to
the provisions hereof shall be reasonably satisfactory to legal counsel for Shea
Mining; and (f) Shea Mining shall have received all necessary and required
approvals and consents from the necessary parties.


7.           Conditions Precedent to the Obligations of Standard Gold. All
obligations of Standard Gold under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the following
conditions:  (a) the representations and warranties by Shea Mining and the Shea
Mining Members contained in this Agreement or in any certificate or document
delivered pursuant to the provisions hereof shall be true and correct in all
material respects at and as of the Closing as though such representations and
warranties were made at and as of such times; (b) Shea Mining and the Shea
Mining Members shall have materially performed and complied with, in all
material respects, all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing; (c)
no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Exchange shall be in effect; (d)
Shea Mining will have delivered certified copies of the unanimous written
consent of all of the equity holders of Shea Mining approving and authorizing
the transactions contemplated by this Agreement and authorizing all of the
necessary and proper action to enable Shea Mining to comply with the terms of
this Agreement; (e) Standard Gold will have received the written consents
required to assign to Standard Gold the Purchased Contracts (the “Contract
Assignments”) or any Permits; and (f) the following actions shall have been
completed prior to or simultaneous with the Closing of the Exchange.


8.           Survival and Indemnification.


(a)           All representations, warranties, covenants and agreements
contained in this Agreement, or in any schedule, certificate, document or
statement delivered pursuant hereto, shall survive (and not be affected in any
respect by) the Closing, any investigation conducted by any party hereto and any
information which any party may receive. Notwithstanding the foregoing, the
representations and warranties contained in or made pursuant to this Agreement
shall terminate on, and no claim or action with respect thereto may be brought
after, the date that Standard Gold’s annual report on Form 10-K for the year
ended December 31, 2011 is filed with the SEC, except that breaches of
representations, warranties and covenants arising out of or related to the fraud
or willful misconduct of any of the parties shall survive indefinitely.  For
purposes of determining damages hereunder, damages shall mean any actual and
out-of-pocket liabilities, obligations, losses, damages, judgments, penalties,
costs, and expenses (including, without limitation, reasonable attorneys’ fees);
provided that, in no event shall damages include any special, incidental,
punitive, exemplary or consequential damages or any damages for diminution in
value.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Standard Gold agrees and acknowledges that it shall indemnify Shea
Mining, and hold it harmless from, against and in respect of, any and all costs,
losses, claims, liabilities, fines, penalties, damages and expenses (including
reasonable fees and disbursements of counsel) resulting from, arising out of or
incurred by it in connection with (i) any default judgment or other liability
resulting from the failure of Standard Gold to pay any amounts due and owing to
NJB Mining, Inc., an Arizona corporation (“NJB”) pursuant to the Note, Security
Agreement or Assignment of Rents, as each such term is defined in the Assignment
and Assumption of Loan Documents and Loan Modification Agreement, entered into
as of March 15, 2011, by and between Standard Gold, Shea Mining and NJB (the
“Loan Agreement”); and (ii) liabilities or claims of any nature arising out of
or relating to the Loan Agreement arising on or after the Closing Date.
 
(c)           The parties hereto agree and acknowledge that under no
circumstances will the liability of the Shea Mining Members under this
Agreement, including any and all damages awarded for the breach of any
representation or warranty hereunder, exceed the total value of the shares of
Standard Gold Common Stock received by the Shea Mining Members pursuant to this
Agreement (valued at the closing price of the Standard Gold Common Stock
reported on the Over the Counter Bulletin Board on the Closing Date).
 
9.           Nature of Representations.  All of the parties hereto are executing
and carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement and the other documents delivered at the Closing and not upon any
representation warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein.


10.         Documents at Closing. At the Closing, the following documents shall
be delivered or actions taken:


(a)           Shea Mining will deliver, or will cause to be delivered, to
Standard Gold the following:  (i) a certificate from the State of Nevada dated
within ten business days of the Closing to the effect that Shea Mining is in
good standing under the laws of the State of Nevada; (ii) fully executed copies
of any Contract Assignments; (iii) documentation showing the assignment of any
Required Permits to Standard Gold; (iv) such other instruments, documents and
certificates, if any, as are required to be delivered pursuant to the provisions
of this Agreement; (v) certified copies of resolutions adopted by all of the
equity holders of Shea Mining authorizing the Exchange; and (vi) all other
items, the delivery of which is a condition precedent to the obligations of
Standard Gold, as set forth herein.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Standard Gold will deliver or cause to be delivered to Shea
Mining: (i) a certificate of a duly authorized officer of Standard Gold,
respectively, to the effect that all representations and warranties of Standard
Gold made under this Agreement are true and correct as of the Closing, the same
as though originally given to Shea Mining and the Shea Mining Members on said
date; (ii) certified copies of resolutions adopted by the Board authorizing the
Exchange and all related matters; (iii) certificates from the jurisdiction of
incorporation of Standard Gold dated within ten business days of the Closing
Date that each of said corporations is in good standing under the laws of said
state; (iv) a fully executed copy of the Wits Exchange Agreement; and (v) such
other instruments and documents as are required to be delivered pursuant to the
provisions of this Agreement.


11.          Miscellaneous.


(a)           Severability.  If any provision of this Agreement is declared by
any court or other Governmental Body to be null, void, or unenforceable, this
Agreement shall be construed so that the provision at issue shall survive to the
extent it is not so declared null, void, or unenforceable and all of the other
provisions of this Agreement shall remain in full force and effect.


(b)           Entire Agreement. This Agreement, together with all exhibits and
schedules hereto attached, constitutes the entire agreement among the parties
pertaining to the subject matter hereof and completely supersedes all prior or
contemporaneous agreements, understandings, arrangements, commitments,
negotiations, and discussions of the parties, whether oral or written, all of
which shall have no substantive significance or evidentiary effect.  Each party
acknowledges, represents, and warrants that it has not relied on any
representation, agreement, understanding, arrangement, or commitment that has
not been expressly set forth in this Agreement.  Each party acknowledges,
represents and warrants that this Agreement is fully integrated and parol
evidence is not needed to reflect the intentions of the parties.  The parties
specifically intend that the literal words of this Agreement shall, alone,
conclusively determine all questions concerning the parties’ intent.


(c)           Confidentiality.  Each party will make every reasonable effort to
keep confidential any information obtained by them concerning the other party,
including its internal organization, finances, procedures, and customers.
Neither party will make any public announcement, or release any publicity
regarding the other party, other than routine oral communications with analysts,
shareholders, and prospective investors without the prior written consent (which
shall not be unreasonably withheld or delayed) of the party being named, unless,
in the good faith opinion of counsel to the party contemplating such disclosure,
such disclosure is required by law and time does not permit the party to obtain
such consent, or such disclosure may otherwise be necessary in connection with
the filing of tax returns, or claims for refunds, or in conducting a tax audit
or other proceedings.  This Section shall survive the termination of this
Agreement.


(d)           Notices. Unless otherwise expressly provided herein, all notices,
requests, demands, instructions, documents, and other communications to be given
hereunder by either party to the other shall be in writing, shall be sent to the
address/fax number set forth below (provided that any party may at any time
change its address for notice or other such information by giving written notice
thereof in accordance with this Section), and shall be deemed to be duly given
upon the earliest of (a) hand delivery, or (b) the first business day after
sending by reputable overnight delivery service for next-day delivery (with
confirmation of delivery).
 
 
12

--------------------------------------------------------------------------------

 
 
If to Standard Gold:


Standard Gold, Inc.
Attention:  Alfred Rapetti
900 IDS Center
80 South Eighth Street
Minneapolis, MN  55402


If to Shea Mining:


Shea Mining & Milling, LLC
Attention:  Chris Boll
216 Starlight Lane
Royse City TX, 75189


(e)          Amendments; Waivers.  This Agreement may not be amended or modified
unless such amendment or modification is in writing and signed by all of the
parties to this Agreement.  The terms, covenants, representations, warranties,
or conditions of this Agreement may only be waived in writing.  Any waiver of
any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be or construed as a further or continuing
waiver of any condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement.


(f)          Successors and Assigns.  The rights and obligations under this
Agreement may not be assigned or delegated unless in writing executed by the
parties hereto, and any attempted assignment or delegation without such prior
written consent shall be void and of no force or effect.  This Agreement shall
inure to the benefit of, and shall be binding upon, the successors and permitted
assigns of the parties to this Agreement.


(g)          Governing Law; Submission to Jurisdiction.  This Agreement and all
transactions contemplated hereby shall be governed by, and construed and
enforced in accordance with, the laws of the State of Minnesota, and shall be
treated in all respects as a State of  Minnesota contract, without regard to any
state’s laws related to choice or conflict of laws.  The parties irrevocably
agree and consent to the jurisdiction of the courts of the State of Minnesota
and the federal courts of the United States sitting in such state for the
adjudication of any matters arising under, or in connection with, this
Agreement.


(h)          WAIVER OF JURY TRIAL.  THE PARTIES HEREBY IRREVOCABILITY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF, OR RELATING TO, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


(i)          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
[Signature page follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of
March 15, 2011, but to be effective as of the date first above written.


STANDARD GOLD, INC.
 
SHEA MINING & MILLING,  LLC
         
By:
/s/ Alfred A. Rapetti
 
By:
/s/ Chris Boll
 
Alfred A. Rapetti, Chief Executive Officer
           
Its:
Managing Member
         
SHEA MINING MEMBERS:
 
Solely with respect to Section 3 hereof:
     
AFIGNIS, LLC
 
WITS BASIN PRECIOUS MINERALS INC.
         
By:
/s/ Sharon Lullman
 
By:
/s/ Stephen D. King
       
Stephen D. King, Chief Executive Officer
Its:
Managing Member
               
LESLIE LUCAS PARTNERS, LLC
 
Solely with respect to Section 3(d) hereof:
         
By:
/s/ Frank Dasaro
 
/s/ Alfred A. Rapetti
Its:
Managing Member
 
Alfred A. Rapetti, Individually



Signature Page to Exchange Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
Shea Assets
 
(1)           Any and all property, whether tangible or intangible, including
equipment, fixtures, tooling, or other property, including additions and
improvements, located on the property leased by Shea Mining pursuant to the
Amargosa Lease.
 
(2)           Mine dumps at Manhattan, Nevada, located on Calais Resources
property
 
(3)           Purchased Contracts
 
(4)           Permits.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1(a)(ii)


Purchased Contracts


 
(1)
Lease Agreement by and between Father Gregory Ofiesh, Mary Jane Ofiesh and Shea
Mining & Milling, LLC, dated April 6, 2010



 
(2)
Toll Milling Agreement for Oxide Ore Processing by and between Shea Mining &
Milling, LLC and Darwin Silver LLC, dated July 30, 2010.



 
(3)
Toll Milling Agreement for Ore Processing by and between Shea Mining & Milling,
LLC and Darwin Silver LLC, dated July 30, 2010.



 
(4)
Agreement for Processing Ore by and between Shea Mining & Milling, LLC and
Ruggeri-Stocks LLC, dated October 18, 2010.



 
(5)
Lease Agreement dated as of April 12, 2010, by and between Shea Mining &
Milling, LLC and Liberty Processing LLC.



 
(6)
Agreement, dated as of November 17, 2009, by and between Shea Mining & Milling,
LLC and Galvin Metals Company, LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1(a)(iii)


Permits


Benefit of Liberty Processing operating the Amargosa Lab facilities under Water
Pollution Control Permit # NEV2010101 from NDEP.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2(ii)


Payment Obligations


Cozen O’Connor
Closing firm
  $ 37,000              
Law office of James Lisa—
Tax opinion
  $ 30,000              
Law office of James Lisa
Independent appraisal for IRS
  $ 15,000              
Law office of Elena V. Giordano
Title work
  $ 2,000              
Nevada Div of forestry
Mill Labor
  $ 5,137  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2(iii)


Vendor Obligations


R&S Fabrication Inc*
 
Steve Rogers
 
TBD by Alfred A. Rapetti in his sole discretion
         
Williamson General Contractors*
 
labor Millers
 
TBD by Alfred A. Rapetti in his sole discretion.



* A complete file will be supplied to Standard Gold Inc.


** Please see attached file (Shea Milling and Mining LLC Vendor Monthly
Recurring as of 03/03/11)
For More vendors
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4(f)


Required Lease Consents


See Schedule 1(a)(ii)(1) hereof.
 
 
 

--------------------------------------------------------------------------------

 